Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 17, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159259 & (31)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159259
                                                                    COA: 344396
                                                                    Kent CC: 01-002245-FC
  DEANDRE SADDERL VICK,
           Defendant-Appellant.
  _____________________________________/
          By order of October 3, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the December 7, 2018 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE that part of the Kent Circuit Court’s June 4, 2018 order denying relief from
  judgment on the basis of the affidavit of Kenneth Jackson, and we REMAND this case to
  the trial court for reconsideration of the defendant’s motion under MCR 6.504(B). On
  remand, the trial court shall determine whether the new evidence presented in that
  affidavit is credible and whether the impact of the new evidence, in conjunction with the
  evidence that would be presented on retrial, which would include newly discovered
  evidence presented in previous motions for relief from judgment, would make a different
  result probable on retrial. People v Johnson, 502 Mich 541, 566-567, 571 (2018). In all
  other respects, leave to appeal is DENIED, because the defendant’s motion for relief
  from judgment is prohibited by MCR 6.502(G). The motion to appoint counsel is
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 17, 2020
         s0414
                                                                               Clerk